UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): ☒ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14549 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: First US Bancshares, Inc. 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: First US Bancshares, Inc. 131 West Front Street P.O. Box 249 Thomasville, Alabama 36784 FIRST US BANCSHARES, INC. 401(k) PLAN FINANCIAL STATEMENTS DECEMBER 31, 2016 and 2015 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 SUPPLEMENTAL SCHEDULE* Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 10 SIGNATURE 11 EXHIBIT INDEX 12 *All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules andRegulations for Reporting and Disclosure under the Employee Retirement Income Security Actof 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To theAudit Committee First US Bancshares, Inc. 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the First US Bancshares, Inc. 401(k) Plan (the Plan) as of December 31, 2016 and 2015, and the related statement of changes in net assets available for benefits for the year ended December 31, 2016. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2016 and 2015, and the changes in net assets available for benefits for the year ended December 31, 2016, in conformity with accounting principles generally accepted in the United States of America. The supplemental schedule of assets (held at end of year) as of December 31, 2016, referred to as “supplemental information,”has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental information is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ Carr, Riggs & Ingram, LLC Enterprise, Alabama June 28, 2017 1 FIRST USBANCSHARES, INC. 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 December 31, 2016 2015 Assets Noninterest-bearing cash $ 43,586 $ — Investments, at fair value: Participant directed: Interest-bearing cash 49,895 41,538 Mutual funds 8,943,065 8,813,480 First US Bancshares, Inc. stock 2,750,337 2,563,478 Total investments, at fair value 11,743,297 11,418,496 Investments, at contract value: Participant directed: Fully benefit-responsive contract 1,506,075 1,695,801 Total investments 13,249,372 13,114,297 Receivables: Participantcontributions — 23,686 Employer contributions — 15,133 Dividends — 34,722 Totalreceivables — 73,541 Net assets available for benefits $ 13,292,958 $ 13,187,838 The accompanying notes are an integral part of these financial statements. 2 FIRST USBANCSHARES, INC. 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2016 2016 Additions to net assets attributed to: Investment income: Interest and dividends $ 215,076 Netappreciationin fair value of investments 1,022,517 Totalinvestment income 1,237,593 Contributions: Employer 429,484 Participant 739,604 Rollover 2,133 Total contributions 1,171,221 Total additions 2,408,814 Deductions from net assets attributed to: Administrative expenses 58,301 Benefit payments to participants 2,245,393 Total deductions 2,303,694 Net increase in net assets available for benefits 105,120 Net assets available for benefits at beginning of year 13,187,838 Net assets available for benefits at end of year $ 13,292,958 The accompanying notes are an integral part of these financial statements. 3 FIRST USBANCSHARES, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1. DESCRIPTION OF THE PLAN The following brief description of theFirst USBancshares, Inc. 401(k) Plan (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is a controlled group defined contribution plan, which provides savings benefits for substantially all employees of the following controlled group of First US Bancshares, Inc. (the “Company” and the “Plan Sponsor,” as applicable): First USBancshares, Inc. (parent company) First US Bank (the “Bank”) Acceptance Loan Company, Inc. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan is currently administered by certain employees of the Bank. Effective January 1, 2016, the trustee of the Plan changed from The Trust Company of Sterne, Agee & Leach, Inc. to WarrenAverett Asset Management, LLC (“WAAM”).WAAM also provides recordkeeping services to the Plan. The Plan’s assets are held with its custodian, Matrix Trust Company. Effective October 11, 2016, the Company changed its name from United Security Bancshares, Inc. to First US Bancshares, Inc. In connection with the Company's name change, the name of the Plan was changed to“First US Bancshares, Inc. 401(k) Plan.” Contributions Each year, participants may make contributions of pre-tax annual compensation, as defined in the Plan, in amounts up to the applicable limitations of the Internal Revenue Code (“IRC”). Participants age 50 or over maymake “catch-up” contributions to their accounts on a pre-tax basis. Participants may rollover amounts representing distributions from other qualified defined benefit or defined contribution plans and conduit individual retirement accounts. The Plan provides that the Plan Sponsor will make a safe harbor matching contribution in an amount equal to 100% of the first 4% of compensation deferred. Under the terms of the Plan, the Plan Sponsor also has the discretion to make additional contributions in the form of matching contributions and non-elective contributions. There were no such discretionary contributions made during the years ended December 31, 2016 and 2015. Participant Accounts Each participant’s account is credited with the participant’s contributions, the Plan Sponsor’s match and Plan earnings, and reduced for any participant distributions, Plan losses and certain administrative expenses. Allocations are based on participant earnings or account balances, as defined in the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Participants direct the investment of their accounts among any of the Plan’s investment options. Eligibility and Vesting All employees are eligible to participate in the Plan on the first day of the month following their date of commencement of employment. Participants are immediately vested in their contributions, the Company’s matching contributions and the earnings thereon. 4 FIRST USBANCSHARES, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1. DESCRIPTION OF THE PLAN (Continued) Forfeitures Participants are immediately vested in contributions; therefore, the Plan has no forfeitures. Administrative Expenses Plan provisions allow for administrative expenses, including, but not limited to, audit fees, custodial and trustee fees, investment manager fees, and recordkeeping fees to be paid by the Plan and allocated to participant accounts. Any expenses not borne by the Plan are paid by the Company. Payment of Benefits Participants are eligible to receive a distribution upon termination, retirement, or disability. Upon termination or retirement, participants may elect to receive a lump sum or installments, or they may rollover their account balances into other qualified plans. If a participant dies, the total account balance will be paid to the designated beneficiary or to the participant’s estate. Participants are also eligible to receive hardship distributions from fully vested accounts when a financial need is present that is deemed to be heavy and immediate, as defined in the Plan. Non-hardship withdrawals are available to participants once they have attained age 59½ from accounts that are fully vested. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Plan are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation and Income Recognition The Plan’s investments generally are reported at fair value, with the exception of the fully benefit-responsive investment contracts, which arereported at contract value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See Note 3 for discussion of fair value measurements. Fully benefit-responsive investment contracts, which areincluded inthe BNY Mellon Stable Value Fund, are reported at contract value. Contract value is the relevant measurement attribute for fully benefit-responsive investment contracts because contract value is the amount that participants would receive if they were to initiate permitted transactions under the terms of the Plan. Contract value represents contributions made under each contract, plus earnings, less plan losses, participant withdrawals and administrative expenses. See Note 4 for a discussion of fully benefit-responsive investment contracts. Purchases and sales of securities are recorded on a trade-date basis. Dividends are recorded on the ex-dividend date. Interest income is recorded when earned. Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought, sold or held during the year. Payment of Benefits Benefits are recorded when paid. 5 FIRST USBANCSHARES, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein and disclosure of contingent assets and liabilities. Actual results could differ from those estimates and assumptions. Recent Accounting Pronouncements In May 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2015-07, Fair Value Measurement (Topic 820): Disclosures for Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent). ASU 2015-07 removes the requirement to categorize within the fair value hierarchy all investments for which fair value is measured using the net asset value per share practical expedient. The ASU also removes the requirement to make certain disclosures for all investments that are eligible to be measured at fair value using the net asset value per share practical expedient, limiting the disclosures to investmentswith respect to whichthe entity has elected to measure the fair value using the practical expedient. The Planearly implemented the provisions of ASU 2015-07 retroactively effective January 1, 2015. In July 2015, the FASB issued ASU No. 2015-12, Plan Accounting: Defined Benefit Pension Plans (Topic 960), Defined Contribution Plans (Topic 962), and Health and Welfare Benefit Plans (Topic 965), which included new reporting and disclosure requirements for employee benefit plans. The Plan elected to early implement the provisions of this accounting standard effective January 1, 2015. Under the standard, the Plan reports fully benefit-responsive investment contracts at contract value only, with no adjustment for estimated fair value. In January 2016, the FASB issued ASU 2016-01, Financial Instruments - Recognition and Measurement of Financial Assets and Financial Liabilities, which includesguidance to address certain aspects of recognition, measurement, presentation and disclosure of financial instruments. For employee benefit plans within the scope of Topics 960 through 965 on plan accounting, the amendments in this update are effective for fiscal years beginning after December 15, 2018, and interim periods within fiscal years beginning after December 15, 2019.The Plan’s management iscurrently evaluating the impact of this guidance on the Plan’s net assets available for plan benefits, the changes in net assets available for plan benefits, and disclosures. In February 2017, the FASB issued ASU 2017-06, Plan Accounting - Defined Benefit Pension Plans, Defined Contribution Pension Plans, Health and Welfare Benefit Plans: Employee Benefit Plan Master Trust Reporting, which includesguidance to require an employee benefit plan to report an interest in a master trust and the change in the value of that interest as separate line items on the statement of net assets available for plan benefits and the statement of changes in net assets available for benefits, respectively. The guidance also requires employee benefit plans to provide certain additional disclosures and to remove certain other disclosures from the footnotes to the financial statements. This guidance is effective for all employee benefit plans in fiscal years beginning after December 15, 2018. This guidance requires retrospective application to each period for which financial statements are presented. The Plan had no master trusts as of December 31, 2016. The adoption of this guidance is not expected to have a significant impact on the Plan’s statement of net assets available for plan benefits, statement of changes in net assets available for plan benefits, or disclosures. Subsequent Events The Plan’s management evaluated subsequent events through the date on which the financial statements were issued. There were no events or transactions discovered during this evaluation that require recognition or disclosure in the financial statements. NOTE 3. FAIR VALUE MEASUREMENTS The Plan uses GAAP’s three-level hierarchy for the recognition and disclosure of fair value measurements. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1 - Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access at the measurement date. Level 2 - Inputs to the valuation methodology include: ● Quoted prices for similar assets or liabilities in active markets; ● Quoted prices for identical or similar assets or liabilities in inactive markets; 6 FIRST USBANCSHARES, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 3. FAIR VALUE MEASUREMENTS (Continued) ● Inputs other than quoted prices that are observable for the asset or liability; and ● Inputs that are derived principally from, or corroborated by, observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 - Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used maximize the use of observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2016 and 2015. Interest-bearing cash:The carrying value approximates fair value. Mutual funds: The fair value of mutual funds is at the quoted market prices in active markets. First US Bancshares, Inc. stock: The fair value of First US Bancshares, Inc. common stock is valued at the closing price reported on the active market. The methods described above may produce a fair value calculation that might not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan’s management believes that the Plan’s valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2016 and 2015: Assets at Fair Value as of December 31, 2016 Description Level 1 Level 2 Level 3 Total Interest-bearing cash $ 49,895 $ — $ — $ 49,895 Mutual funds 8,943,065 — — 8,943,065 First US Bancshares, Inc. stock 2,750,337 — — 2,750,337 Total $ 11,743,297 $ — $ — $ 11,743,297 Assets at Fair Value as of December 31, 2015 Description Level 1 Level 2 Level 3 Total Interest-bearing cash $ 41,538 $ — $ — $ 41,538 Mutual funds 8,813,480 — — 8,813,480 First US Bancshares, Inc. stock 2,563,478 — — 2,563,478 Total $ 11,418,496 $ — $ — $ 11,418,496 7 FIRST USBANCSHARES, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 4. FULLY BENEFIT-RESPONSIVE INVESTMENT CONTRACTS The Plan invests in the BNY Mellon Stable Value Fund, a custom investment vehicle that invests in fully benefit-responsive investment contracts, which include traditional guaranteed investment contracts (“GICs”), synthetic GICs, and separate account GICs issued by insurance companies. Traditional GICs are investment contracts backed by the general assets of the issuer. The issuer agrees to provide the fund with a guaranteed interest rate on the fund’s investment for a specified period of time. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investments at contract value. Synthetic GICs consist of two parts: (1) underlying investments, which are generally fixed-income-related securities owned directly by the Plan, and (2) a “wrapper” contract purchased from an insurance company. A wrapper contract guarantees full payment of principal and interest, and the insurance company is obligated to provide an interest-crediting rate of not less than zero. A wrapper contract amortizes the realized and unrealized gains and losses on the underlying fixed-income investments, typically over the duration of the investments, through adjustments to the future interest-crediting rate. Synthetic GICs are credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investments at contract value. Separate account GICs are investment contracts in a segregated account backed by the general assets of the issuer for the benefit of the investors. The total return of the segregated account assets supports the return of the separate account GICs. The credited rate on this product resets periodically at an interest rate of not less than zero. There are no reserves against contract value for credit risk of the contract issuers. The Plan’s management has concluded that the GICs are fully benefit-responsive investment contracts and has reported such contracts at contract value as shown in the table below: As of December 31, 2016 2015 Traditional GICs $ — $ 67,833 Synthetic GICs 1,069,313 1,119,228 Separate account GICs 301,215 356,118 Other accounts 135,547 152,622 Total investments in fully benefit-responsive investment contracts, at contract value $ 1,506,075 $ 1,695,801 8 FIRST USBANCSHARES, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 5. TRANSACTIONS WITH PARTIES-IN-INTEREST During the 2016 Plan year, Plan investments were managed by WAAM. Fees paid by the Plan Sponsor for administrative and recordkeeping services totaled $58,301 for the year ended December 31, 2016. WAAM was the trustee as defined by the Plan, and, therefore, these transactions qualify as party-in-interest transactions. During the 2015 Plan year, Plan investments were managed by The Trust Company of Sterne, Agee & Leach, Inc. Fees paid by the Plan Sponsor for administrative and recordkeeping services totaled $21,477 for the year ended December 31, 2015. The Trust Company of Sterne, Agee & Leach, Inc. was the trustee as defined by the Plan, and, therefore, these transactions qualify as party-in-interest transactions. Certain Plan investments are shares ofCompany stock. The Plan’s investment in Company stockwas approximately $2.8 million and $2.6million as of December31, 2016 and December31, 2015, respectively. During the years ended December 31, 2016 and 2015, the Plan purchased 16,161 and 23,495 units of theCollective Trust Fund (which is primarily composed of Company stock) at a cost of $119,272 and $158,779, respectively. During the years ended December 31, 2016 and 2015, the Plan sold 45,738 and 35,457units of theCollective Trust Fund for $275,006 and $245,443, respectively.During the years ended December 31, 2016 and 2015, dividend income was recorded in the Collective Trust Fund related to its shares of Company stock totaling $22,316and $23,596, respectively. NOTE 6. INCOME TAX STATUS The Internal Revenue Service (“IRS”) has determined and informed the Plan Sponsor by letter dated August 5, 2015 that the Plan and related trust are designed in accordance with applicable sections of the IRC. The Plan has been amended subsequent to the receipt of the determination letter, and the Plan Sponsor submitted the Plan to the IRS requesting another determination letter on the qualified status of the Plan. While the determination letter has not been received as of June 28, 2017, the Plan’s management believes that the Plan, as amended, is designed and is currently being operated in compliance with applicable requirements of the IRC. GAAP requires Plan management to evaluate uncertain tax positions taken by the Plan. The financial statement effects of a tax position are recognized when the position is more likely than not, based on the technical merits, to be sustained upon examination by the IRS. The Plan’s management has analyzed the tax positions taken by the Plan and has concluded that, as of December 31, 2016, there were no uncertain positions taken or expected to be taken. The Plan has recognized no interest or penalties related to uncertain tax positions. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The Plan’s management believes that it is no longer subject to income tax examination for years prior to 2013. NOTE 7. RISKS AND UNCERTAINTIES The Plan provides for investment options in various funds that invest in equity and debt securities and other investments. Such investments are exposed to risks and uncertainties, such as interest rate risk, credit risk, economic changes, political unrest, regulatory changes and foreign currency risk. The Plan’s exposure to a concentration of credit risk is dependent upon funds selected by participants. These risks and uncertainties could impact participants’ account balances and the amounts reported in the financial statements. Approximately 22% and 20% of the Plan’s net assets were invested in Company stock at December31, 2016 and 2015, respectively. The underlying value of the Company stock is impacted by the performance of the Company, the market’s evaluation of such performance and other factors. Accordingly, the Plan has a concentration risk regarding the stock performance of the Company. In addition, as a result of funds selected by participants, certain other funds individually represent a concentration of greater than 10% of the Plan’s net assets available for benefits. Although these individual funds maintain a level of diversification through investment in multiple equity, debt or other investments, there may be a concentration of riskas a result of the factthat the funds are invested at the direction of a single fund manager. The BNY Mellon Stable Value Fundrepresented greater than 10% of the Plan’s net assets available for benefitsat December 31, 2016 and 2015. 9 FIRST USBANCSHARES, INC. 401(k) PLAN Schedule H, Line 4i Schedule of Assets (Held at End of Year) (Plan Number 001) (Employer Identification Number 63-0843362) DECEMBER 31, 2016 (a) (b) Identity of Issue, Borrower, Lessor or Similar Party (c) Description of Investment, including Maturity Date, Rate of Interest, Collateral, Par or Maturity Value (d) Cost (e) Current Value JPMorgan Managed Accounts Invested Cash Interest-bearing cash ** $ 49,895 * First US Bancshares, Inc.Stock Stock; 308,433 shares ** 2,750,337 BNY Mellon Stable Value Fd Class M Common/collective trust; 1,506,075 shares ** 1,506,075 AQR Managed Futures Strategy Mutual funds; 30,364 shares ** 282,993 DFA Commodity Strategy Mutual funds; 3 shares ** 16 DFA Inflation Protected Sec Portfolio Mutual funds; 26,868 shares ** 313,818 DFA International Small Co. Portfolio Mutual funds; 17,427 shares ** 300,966 DFA International Value Fd Mutual funds; 42,500 shares ** 712,292 DFA Micro Cap Portfolio Mutual funds; 6,137 shares ** 128,211 JPM Latin Amer Fd Cl A Mutual funds; 18,561 shares ** 215,126 Merger Fund Mutual funds; 15,090 shares ** 236,303 Boston PartnersLong-Short Research Mutual funds; 6,744 shares ** 104,194 Steelpath MLP Alpha Fund Class I Mutual funds; 21,098 shares ** 202,333 Vanguard Emerging Mrkts Stock Index Fd ADMI Mutual funds; 12,919 shares ** 384,713 Vanguard Growth Index Fd - ADMR Mutual funds; 14,151 shares ** 810,967 Vanguard High-Yield Corp Fd - INV Mutual funds; 38,357 shares ** 223,623 Vanguard INT_TRM Corp Fd - INV Mutual funds; 13 shares ** 127 Vanguard Market Neutral Fund Investor Mutual funds; 9,150 shares ** 113,363 Vanguard Mid-Cap Growth Index Mutual funds; 18,213 shares ** 827,985 Vanguard Mid-Cap Value Index Fund Mutual funds; 12,888 shares ** 648,390 Vanguard Interm-Term Investment Grde - ADM Mutual funds; 58,966 shares ** 568,432 Vanguard REIT Index Fd - ADM Mutual funds; 1,342 shares ** 156,849 Vanguard Small-Cap Growth Index Mutual funds; 5,806 shares ** 271,677 Vanguard Small-Cap Value Index Fund Mutual funds; 6,691 shares ** 347,718 Vanguard Total BD MKT Index - ADMR Mutual funds; 114,005 shares ** 1,214,152 Vanguard Value Index Fd - ADMR Mutual funds; 24,257 shares ** 878,817 $ 13,249,372 * Party-in-interest. (See Note 5) ** Cost not required, funds are participant directed. See accompanying report of independent registered public accounting firm, Carr, Riggs & Ingram, LLC. 10 SIGNATURE The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, thePlan Sponsor has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST USBANCSHARES, INC. 401(k) PLAN By: /s/ Thomas S. Elley Thomas S. Elley Vice President, Treasurer and Assistant Secretary, Chief Financial Officer and Principal Accounting Officer (Principal Financial Officer, Principal Accounting Officer) of First US Bancshares, Inc., thePlan Sponsor of theFirst USBancshares, Inc. 401(k) Plan June 28, 2017 11 Exhibit Index Exhibit 23.1 Consent of Independent Registered Public Accounting Firm 12
